 



EXHIBIT 10.19

EXECUTION COPY



--------------------------------------------------------------------------------

U.S. $3,000,000,000

364-DAY REVOLVING CREDIT AGREEMENT

Dated as of March 18, 2005

Among

ORACLE CORPORATION
as the Borrower,

THE LENDERS NAMED HEREIN
as the Initial Lenders

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent

and

CREDIT SUISSE FIRST BOSTON
and
ABN AMRO BANK N.V.
as Syndication Agents

and

BANK OF AMERICA, N.A.
and
DEUTSCHE BANK SECURITIES, INC.
as Documentation Agents



--------------------------------------------------------------------------------

WACHOVIA CAPITAL MARKETS, LLC
and
CREDIT SUISSE FIRST BOSTON
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 
           
Section 1.01.
  Certain Defined Terms     1  
Section 1.02.
  Computation of Time Periods     15  
Section 1.03.
  Accounting Terms; Terms Generally     15  
 
           
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

 
           
Section 2.01.
  The Advances     15  
Section 2.02.
  Making the Advances     16  
Section 2.03.
  Fees     17  
Section 2.04.
  Termination or Reduction of the Commitments     18  
Section 2.05.
  Repayment of Advances     18  
Section 2.06.
  Interest     18  
Section 2.07.
  Interest Rate Determination     19  
Section 2.08.
  Optional Conversion of Advances     20  
Section 2.09.
  Optional Prepayments of Advances     21  
Section 2.10.
  Increased Costs     21  
Section 2.11.
  Illegality     22  
Section 2.12.
  Payments and Computations     22  
Section 2.13.
  Taxes     23  
Section 2.14.
  Mitigation Obligations; Replacement of Lenders.     25  
Section 2.15.
  Sharing of Payments, Etc.     26  
Section 2.16.
  Compensation for Breakage Costs.     26  
Section 2.17.
  Use of Proceeds     27  
Section 2.18.
  Evidence of Debt     27  
 
           
ARTICLE III CONDITIONS TO LENDING

 
           
Section 3.01.
  Conditions Precedent to Effective Date     28  
Section 3.02.
  Conditions Precedent to Each Borrowing     29  
Section 3.03.
  Determinations Under Section 3.01     29  
 
           
ARTICLE IV REPRESENTATIONS AND WARRANTIES

 
           
Section 4.01.
  Representations and Warranties of the Borrower     30  
 
           
ARTICLE V COVENANTS OF THE BORROWER

 
           
Section 5.01.
  Affirmative Covenants     32  
Section 5.02.
  Negative Covenants     35  

i



--------------------------------------------------------------------------------



 



             
ARTICLE VI EVENTS OF DEFAULT

 
           
Section 6.01.
  Events of Default     38  
 
           
ARTICLE VII THE AGENT

 
           
Section 7.01.
  Appointment and Authority     40  
Section 7.02.
  Rights as a Lender     41  
Section 7.03.
  Exculpatory Provisions.     41  
Section 7.04.
  Reliance by Agent     42  
Section 7.05.
  Delegation of Duties     42  
Section 7.06.
  Resignation of Agent     42  
Section 7.07.
  Non-Reliance on Agent and Other Lenders     43  
Section 7.08.
  No Other Duties, etc.     43  
 
           
ARTICLE VIII MISCELLANEOUS

 
           
Section 8.01.
  Amendments, Etc.     43  
Section 8.02.
  Notices; Effectiveness; Electronic Consent.     44  
Section 8.03.
  No Waiver; Remedies     45  
Section 8.04.
  Expenses; Indemnity; Damage Waiver     46  
Section 8.05.
  Right of Set-off     47  
Section 8.06.
  Binding Effect     48  
Section 8.07.
  Assignments and Participations     48  
Section 8.08.
  Governing Law     51  
Section 8.09.
  Counterparts; Integration; Electronic Execution     52  
Section 8.10.
  Jurisdiction, Etc.     52  
Section 8.11.
  Waiver of Jury Trial     53  
Section 8.12.
  Confidentiality.     53  
Section 8.13.
  Patriot Act Notice     54  

ii



--------------------------------------------------------------------------------



 



     
Schedules
   
 
   
Schedule I
  — List of Applicable Lending Offices
 
   
Schedule 2.01
  — Commitments
 
   
Schedule 5.02(a)
  — Existing Liens
 
   
Exhibits
   
 
   
Exhibit A
  — Form of Promissory Note
 
   
Exhibit B
  — Form of Notice of Borrowing
 
   
Exhibit C
  — Form of Assignment and Acceptance
 
   
Exhibit D-1
  — Form of Opinion of In-House Counsel for the Borrower
 
   
Exhibit D-2
  — Form of Opinion of Davis Polk & Wardwell, Counsel for the Borrower

iii



--------------------------------------------------------------------------------



 



364-DAY REVOLVING CREDIT AGREEMENT

Dated as of March 18, 2005

     Oracle Corporation, a Delaware corporation (the “Borrower”), and the banks,
financial institutions, other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, Wachovia Bank, National Association
(“Wachovia”) as Administrative Agent (in such capacity, the “Agent”), Credit
Suisse First Boston, a bank organized under the laws of Switzerland acting
through its New York branch (“CSFB”) and ABN AMRO Bank N.V., as Syndication
Agents (in such capacity, the “Syndication Agents”) and Bank of America, N.A.
and Deutsche Bank Securities, Inc., as documentation agents (in such capacity,
the “Documentation Agents”) and Wachovia Capital Markets LLC and CSFB, as Joint
Lead Arrangers and Joint Bookrunners, agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

     Section 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

     “Additional Permitted Liens” means Liens on the assets of the Borrower or
any of its Subsidiaries, not otherwise permitted hereunder, consisting solely of
real property interests, cash and cash equivalents and any proceeds thereof;
provided that the aggregate value of all assets subject to such Liens shall not
exceed $500,000,000 at any time, based upon the book value of such assets
determined at the time such Lien attaches.

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.

     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).

     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

     “Agent” has the meaning specified in the introductory paragraph of this
Agreement.

     “Agent’s Account” means an account at Wachovia designated in writing to the
Borrower.

 



--------------------------------------------------------------------------------



 



          “Agreement” means this Agreement.

          “Applicable Facility Fee”, “Applicable Margin” and “Applicable
Utilization Fee” means a rate per annum, determined by reference to the Public
Debt Rating in effect from time to time as set forth in the grid below:

              Public Debt Rating       Applicable   Applicable S&P or
Fitch/Moody’s   Applicable Margin   Facility Fee   Utilization Fee              
Level I
> A or A2   0.19%   0.06%   0.10%               Level II
A– or A3   0.28%   0.07%   0.10%               Level III
BBB+ or Baa1   0.41%   0.09%   0.125%               Level IV
BBB or Baa2   0.50%   0.125%   0.125%               Level V
< BBB– or Baa3   0.70%   0.175%   0.125%

          For purposes of the foregoing, (i) if both of Moody’s and S&P shall
have in effect a rating for the Public Debt Rating, then the Level shall be
determined by reference to such Public Debt Ratings and the Public Debt Rating
of Fitch shall be disregarded, (ii) if only one of Moody’s and S&P shall have in
effect a rating for the Public Debt Rating, then the Level shall be determined
by reference to such Public Debt Rating and the Public Debt Rating of Fitch,
(iii) if fewer than two of Moody’s, S&P and Fitch shall have in effect a Public
Debt Rating, then each rating agency that does not have in effect a Public Debt
Rating shall be deemed to have established a rating in Level V; and (iv) if the
ratings established or deemed to have been established by Moody’s and S&P (or,
subject to the foregoing clauses of this paragraph, Fitch) for the Public Debt
Rating shall fall within different Levels, the applicable Level shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Levels lower than the other, in which case the applicable Level shall be
determined by reference to the Level next below that of the higher of the two
ratings.

          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

          “Applicable Percentage” means with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

2



--------------------------------------------------------------------------------



 



          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a Fund, any other Fund that is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 8.07), and accepted by the Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Agent.

          “Base Rate” means, at any time, the higher of (x) the Prime Rate or
(y) the rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate.

          “Base Rate Advance” means an Advance that bears interest as provided
in Section 2.06(a)(i).

          “Borrower” has the meaning specified in the introductory paragraph of
this Agreement.

          “Borrowing” means a borrowing consisting of simultaneous Advances of
the same Type (or, in the case of Eurodollar Rate Advances, having the same
Interest Period) made by each of the Lenders pursuant to Section 2.01.

          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City or Charlotte, North Carolina;
provided that, if the applicable Business Day relates to any Eurodollar Rate
Advances, “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and on which dealings are carried
on in the London interbank market.

          “Capitalization Ratio” means, as of the last day of any fiscal quarter
of the Borrower, the ratio, expressed as a percentage, of (i) Total Consolidated
Net Debt of the Borrower and its Subsidiaries on such date to (ii) Total
Capitalization of the Borrower and its Subsidiaries on such date.

          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.

          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

          “Commitment” has the meaning specified in Section 2.01.

3



--------------------------------------------------------------------------------



 



          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

          “Covenant Debt” of any Person means Debt of such Person and its
Subsidiaries on such date, as would be shown as debt or indebtedness of such
Person on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and all guarantees of Debt of other Persons as would be shown as debt
or indebtedness of such Person on a balance sheet of such other Persons prepared
as of such date in accordance with GAAP, determined on a Consolidated basis.

          “Convert”, “Conversion”, and “Converted” each refers to a conversion
of Advances of one Type into Advances of the other Type pursuant to
Section 2.07, 2.08 or 2.11.

          “CSFB” has the meaning specified in the introductory paragraph of this
Agreement.

          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business for which collection
proceedings have not been commenced, provided that trade payables for which
collection proceedings have commenced shall not be included in the term “Debt”
so long as the payment of such trade payables is being contested in good faith
and by proper proceedings and for which appropriate reserves are being
maintained) to the extent included on the Consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP, (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other similar title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property) to the extent included on the Consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP, (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations of such Person in
respect of acceptances, letters of credit with respect to which to such Person
is the account party or similar extensions of credit to such Person, (g) the
aggregate net obligations of such Person in respect of Hedge Agreements;
provided that, for purposes of this clause (g), Debt of the Borrower and its
Subsidiaries shall only include net obligations of the Borrower and its
Subsidiaries in respect of Hedge Agreements in an aggregate amount in excess of
$50,000,000 as set forth on the Consolidated balance sheet of the Borrower and
its Subsidiaries, as of the date of determination, in accordance with GAAP,
(h) all Debt of others referred to in clauses (a)

4



--------------------------------------------------------------------------------



 



through (g) above or clause (i) below guaranteed, by such Person, or in effect
guaranteed by such Person, directly or indirectly, through a written agreement
either (1) to pay or purchase such Debt or to Advance or supply funds for the
payment or purchase of such Debt or (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss and (i) all Debt referred to in clauses (a) through (h) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt. In determining the amount of Debt of any Person of the type referred to in
clause (g) or (i) above, the amount thereof shall be equal to the lesser of
(i) the amount of the guarantee provided or the fair market value of collateral
pledged (as applicable) and (ii) the amount of the underlying Debt of such other
Person so guaranteed or secured.

          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

          “Dollars” and the sign “$” means the lawful money of the United States
of America.

          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.

          “Effective Date” means the date that all conditions precedent set
forth in Section 3.01 shall have been satisfied or waived.

          “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, (d) a commercial bank organized under the laws of the
United States, or any State thereof, and having a combined capital and surplus
of at least $250,000,000; (e) a savings and loan association or savings bank
organized under the laws of the United States, or any State thereof, and having
a combined capital and surplus of at least $250,000,000; (f) a commercial bank
organized under the laws of any other country that is a member of the OECD or
has concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow or a political subdivision of
any such country, and having a combined capital and surplus of at least
$250,000,000, so long as such bank is acting through a branch or agency located
in the United States; (g) a finance company, insurance company or other
financial institution or fund (whether a corporation, partnership, trust or
other entity) that is engaged in making, purchasing or otherwise holding
commercial loans in the ordinary course of its business and having a combined
capital and surplus of at least $250,000,000 or an Approved Fund thereof and
(h) any other Person (other than a natural person) approved by (i) the Agent,
and (ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed

5



--------------------------------------------------------------------------------



 



and such approval to be deemed to have been given if a response is not received
within fifteen Business Days from the date on which request for approval was
received by the applicable Person); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (b) by any Governmental Authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

          “Environmental Law” means any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the Borrower’s controlled group, or under common control
with the Borrower, within the meaning of Section 414 of the Internal Revenue
Code.

          “ERISA Event” means (a) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC;
(b) the application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the imposition of a lien under
Section 302(f) of ERISA with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the

6



--------------------------------------------------------------------------------



 



institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that is reasonably expected to result in the termination
of, or the appointment of a trustee to administer, a Plan.

          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

          “Eurocurrency Reserve Requirements” means, for each Interest Period
for each Eurodollar Rate Advance, the highest reserve percentage (expressed as a
decimal) applicable to any Lender during such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
or any successor for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement), with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period. The
Eurocurrency Reserve Requirements will be adjusted automatically on and as of
the effective date of any change in any applicable reserve percentage.

          “Eurodollar Rate” means the rate per annum determined by the Agent at
approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of the relevant Interest Period (as specified in the
applicable Notice of Borrowing) by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “Eurodollar Rate” shall be the interest rate
per annum determined by the Agent to be the average of the rates per annum at
which deposits in Dollars are offered for such relevant Interest Period to major
banks in the London interbank market in London, England by the Reference Lenders
at approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period. If any of the Reference Lenders
shall be unable or shall otherwise fail to supply such rates to the Agent upon
its request, the rate of interest shall be determined on the basis of the
quotations of the remaining Reference Lender.

          “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.06(a)(ii).

7



--------------------------------------------------------------------------------



 



          “Event of Default” has the meaning specified in Section 6.01.

          “Excluded Taxes” means, with respect to the Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its Applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.14(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.13(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.13(a).

          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent.

          “Fitch” means Fitch Ratings Ltd.

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          “GAAP” has the meaning specified in Section 1.03.

          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative

8



--------------------------------------------------------------------------------



 



powers or functions of or pertaining to government (including any supra-national
bodies such as the European Union or the European Central Bank).

          “Granting Lender” has the meaning specified in Section 8.07(g).

          “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any environmental law, statute or
regulation.

          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar interest rate or currency exchange
rate hedging agreements.

          “Immaterial Subsidiary” means any Subsidiary of the Borrower
(determined, solely for purposes of this definition, without regard to the last
sentence of the definition thereof), designated by the Borrower in writing to
the Agent (a) the assets of which do not exceed 1% of the total Consolidated
assets of the Borrower and its Subsidiaries, (b) the net income of which does
not exceed 1% of the total Consolidated net income of the Borrower and its
Subsidiaries and (c) the revenues of which do not exceed 1% of the total
Consolidated revenues of the Borrower and its Subsidiaries, in each case as
determined as of, or (as applicable) for the four fiscal quarters most recently
ended on, the last day of the most recently ended fiscal quarter of the Borrower
and in accordance with GAAP.

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Indemnitee” has the meaning specified in Section 8.04(b).

          “Initial Lenders” has the meaning specified in the introductory
paragraph of this Agreement.

          “Intellectual Property” means all trademarks, service marks, trade
names, Internet domain names (as defined under 15 U.S.C. § 1127), designs,
logos, slogans, and general intangibles of like nature, together with all
goodwill, registrations and applications related to the foregoing; all
inventions (whether patentable or unpatentable and whether or not reduced to
practice); patents and industrial designs (including any continuations,
divisionals, continuations-in-part, renewals, reissues, and applications for any
of the foregoing); copyrights (including any registrations and applications for
any of the foregoing); Software; “mask works” (as defined under 17 U.S.C. § 901)
and any registrations and applications for “mask works”; technology, trade
secrets, know-how, processes, formulae, algorithms, models, methodologies,
discoveries, improvements, specifications and other proprietary or confidential
information; database and data rights; drawings, records, books or other
indicia, however evidenced, of the foregoing; rights of publicity and privacy
relating to the use of the names, likenesses, voices, signatures and
biographical information of real persons; lists or other information relating to
customers,

9



--------------------------------------------------------------------------------



 



competitors, suppliers or any other Person; in each case the right to claims
against another Person relating to the Intellectual Property; and in each case
owned by the Borrower or any of its Subsidiaries on or after the Effective Date.

          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

          (a) the Borrower may not select any Interest Period that ends after
the Termination Date;

          (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

          (c) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

          (d) whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

          “Lenders” means the Initial Lenders and each Person that shall become
a party hereto pursuant to Section 8.07.

          “Lien” means any lien, security interest or other charge or
encumbrance of any kind.

          “Material Adverse Effect” shall mean the result of one or more events,
changes or effects which, individually or in the aggregate, could reasonably be
expected to have a material adverse effect on (a) the business, assets,
operations, condition

10



--------------------------------------------------------------------------------



 



(financial or otherwise), material agreements, properties or contingent
liabilities of the Borrower and its Subsidiaries, taken as a whole or (b) the
validity or enforceability of this Agreement or the rights, remedies and
benefits available to the parties hereunder.

          “Moody’s” means Moody’s Investors Service, Inc.

          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

          “Note” means a promissory note of the Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.18 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.

          “Notice of Borrowing” has the meaning specified in Section 2.02(a).

          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

          “Participant” has the meaning specified Section 8.07(d).

          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).

          “Permitted Liens” means, with respect to any Person, (a) Liens for
taxes, assessments and governmental charges and levies to the extent not
required to be paid under Section 5.01(b) hereof; (b) pledges or deposits to
secure obligations under workers’ compensation, unemployment, insurance and
other social security laws or similar legislation; (c) pledges or deposits to
secure performance in connection with bids, tenders, contracts (other than
contracts for the payment of money) or leases to which such Person is a party;
(d) deposits to secure public or statutory obligations of such Person;
(e) materialmen’s, mechanics’, carriers’, workers’, repairmen’s and other like
Liens in the ordinary course of business, or deposits to obtain the release of
such Liens to the extent

11



--------------------------------------------------------------------------------



 



such Liens, in the aggregate, would not have a Material Adverse Effect;
(f) deposits to secure surety and appeal bonds to which such Person is a party;
(g) other pledges or deposits for similar purposes in the ordinary course of
business, including pledges and deposits to secure indemnity, performance or
other similar bonds and in connection with insurance maintained in accordance
with Section 5.01(c); (h) Liens created by or resulting from any litigation or
legal proceeding which at the time is currently being contested in good faith by
appropriate proceedings; (i) leases made, or existing on property acquired, in
the ordinary course of business; (j) landlords’ Liens under leases to which such
Person is a party; (k) zoning restrictions, easements, licenses, and
restrictions on the use of real property or minor irregularities in title
thereto, which, with respect to property that is material to the Borrower and
its Subsidiaries, taken as a whole, do not materially impair the use of such
property in the operation of the business of such Person or the value of such
property for the purpose of such business; (l) Liens consisting of leases or
subleases and licenses or sublicenses granted to others in the ordinary course
of business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole, and any interest or title of a
lessor or licensor under any lease or license, as applicable; (m) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods; and (n) Liens
which constitute a lender’s rights of set-off of a customary nature.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.

          “Plan” means a Single Employer Plan or a Multiple Employer Plan.

          “Prime Rate” means the rate of interest per annum announced or
established from time to time by Wachovia as its prime rate for dollars loaned
in the United States in effect at its principal office in Charlotte, North
Carolina. The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer. Wachovia or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

          “Public Debt Rating” means, as of any date, the lowest rating that has
been most recently announced by any of S&P, Moody’s or Fitch, as the case may
be, for any class of non-credit enhanced long-term senior unsecured debt issued
by the Borrower. For purposes of the foregoing, (a) if any rating established by
S&P, Moody’s or Fitch shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (b) if S&P, Moody’s or Fitch shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P, Moody’s or Fitch, as the case may be, shall refer to the then
equivalent rating by S&P, Moody’s or Fitch, as the case may be.

          “Reference Lenders” means initially, Wachovia and CSFB or, if Wachovia
and CSFB are unable to furnish timely information in accordance with
Section 2.07, any

12



--------------------------------------------------------------------------------



 



other commercial bank of recognized national standing designated by the Agent as
constituting a “Reference Lender” hereunder.

          “Register” has the meaning specified in Section 8.07(c).

          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

          “Required Lenders” means at any time Lenders owed at least a majority
in interest of the then aggregate unpaid principal amount of the Advances or, if
no principal amount is then outstanding, Lenders having at least a majority in
interest of the Commitments.

          “Reserve Adjusted Eurodollar Rate” means, with respect to each day
during each Interest Period pertaining to a Eurodollar Rate Advance, a rate per
annum determined for such day in accordance with the following formula:

   Eurodollar Rate
1.00 — Eurocurrency Reserve Requirements

          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Advances at
such time.

          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

          “SPC” has the meaning specified in Section 8.07(g).

          “Software” means any and all (a) computer programs, including any and
all software implementation of algorithms, models and methodologies, whether in
source code or object code form, (b) databases and compilations, including any
and all data and collections of data, and (c) all documentation, including user
manuals and training materials, relating to any of the foregoing.

          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting

13



--------------------------------------------------------------------------------



 



power upon the occurrence of any contingency), (b) the interest in the capital
or profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate, is at the time directly or
indirectly owned or Controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
Notwithstanding the foregoing, references to “Subsidiary” in this Agreement
shall not include (i) Miracle Linux Kabushikigaisha (also known as Miracle Linux
Corporation), a Japanese Kabushikigaisha or (ii) any other Person that would
otherwise be a Subsidiary of the Borrower pursuant to the foregoing portion of
this definition and that the Borrower does not directly or indirectly Control;
provided that, in the case of any such Person in clause (i) or (ii), such Person
is also an Immaterial Subsidiary.

          “Syndication Agents” has the meaning specified in the introductory
paragraph of this Agreement.

          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

          “Termination Date” means, subject to the provisions of Section 2.04,
the earlier of March 17, 2006 and the date of termination in whole of the
Commitments pursuant to Section 2.04 or 6.01.

          “Total Capitalization” of any Person on any date, means the sum of
(i) Total Consolidated Net Debt of such Person on such date and
(ii) shareholders’ equity of such Person on such date, determined on a
Consolidated basis.

          “Total Consolidated Net Debt” of any Person on any date, means (a) all
Covenant Debt of such Person minus (b) cash, cash equivalents and short term
investments reflected on the Consolidated balance sheet of the Borrower and its
Subsidiaries for such date.

          “Total Consolidated Tangible Assets” means at any date total assets,
other than intangible assets, of the Borrower and its Subsidiaries determined on
a Consolidated basis as of such date.

          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

          “Wachovia” has the meaning specified in the introductory paragraph of
this Agreement.

14



--------------------------------------------------------------------------------



 



          Section 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

          Section 1.03. Accounting Terms; Terms Generally. All terms of an
accounting or financial nature shall be construed in accordance with generally
accepted accounting principles (“GAAP”), as in effect in the United States from
time to time, provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change, occurring after the date hereof, in GAAP or in the application
thereof (or if the Agent notifies the Borrower that the Required Lenders request
an amendment of any provision hereof for such purpose), regardless of whether
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be applied on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

          Section 2.01. The Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Advances to the Borrower hereunder
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in an aggregate amount that will not result in such
Lender’s Revolving Credit Exposure exceeding at any

15



--------------------------------------------------------------------------------



 



time outstanding the amount set forth opposite such Lender’s name on
Schedule 2.01 hereto or, if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.07(c), as such amount may be reduced pursuant to
Section 2.04 (such Lender’s “Commitment”). Each Borrowing shall be in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments. Within the limits
of this Section 2.0l, the Borrower may borrow under this Section 2.01, prepay
pursuant to Section 2.09 and reborrow under this Section 2.01.

          Section 2.02. Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or the Business Day of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Agent, which shall give to each Lender prompt notice
thereof. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
telephone, confirmed immediately in writing or by telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, (iv) remittance instructions and (v) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Lender shall, before 1:00 P.M. (New York City time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower at the
Agent’s address referred to in Section 8.02.

               (b) Anything in subsection (a) above to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the aggregate obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.07 or 2.11 and (ii)
Eurodollar Rate Advances may not be outstanding at any time as part of more than
ten separate Borrowings.

               (c) Each Notice of Borrowing shall be irrevocable and binding on
the Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

16



--------------------------------------------------------------------------------



 



               (d) Unless the Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with subsection (a) of this Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Advances. If the Borrower and such Lender shall pay such interest to the Agent
for the same or an overlapping period, the Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Agent, then such amount shall constitute
such Lender’s Advance included in such Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Agent.

               (e) The failure of any Lender to make the Advance to be made by
it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on the date of any Borrowing.

          Section 2.03. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the amount of such
Lender’s Commitment in effect from time to time, whether used or unused (or, if
any Loans remain outstanding after the Termination Date, on the outstanding
principal amount of such Lender’s Advances thereafter), to accrue from the
Effective Date, in the case of each Initial Lender, and from the later of the
Effective Date and the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender, in the case of each other Lender, in each
case, until the Termination Date (or, if later, the date that all Advances have
been paid in full), at a rate per annum equal to the Applicable Facility Fee in
effect from time to time, payable in arrears quarterly on the last Business Day
of each March, June, September and December before the Termination Date (or such
later date, if any, of payment), commencing with June 2005, and on the
Termination Date or, if later, the date that all Advances have been paid in
full.

               (b) Utilization Fee. The Borrower agrees to pay the Agent for the
account of each Lender a utilization fee on the aggregate amount of such
Lender’s Advances for any day on or after the Effective Date on which the sum of
the aggregate

17



--------------------------------------------------------------------------------



 



outstanding principal amount of Advances shall be greater than 50% of the
aggregate Commitments at a rate per annum equal to the Applicable Utilization
Fee in effect from time to time. The utilization fees, if any, in respect of any
fiscal quarter shall be payable in arrears quarterly on the last Business Day of
each March, June, September and December before the Termination Date, commencing
with June 2005, and on the Termination Date.

               (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed in writing between the
Borrower and the Agent.

          Section 2.04. Termination or Reduction of the Commitments. The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that the aggregate amount of
the Commitments of the Lenders shall not be reduced to an amount that is less
than the sum of the total Revolving Credit Exposures then outstanding and
provided further that once terminated, a Commitment may not be reinstated.

          Section 2.05. Repayment of Advances. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Advances then outstanding.

          Section 2.06. Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

               (i) Base Rate Advances. During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the Base Rate in
effect from time to time, payable in arrears quarterly on the last Business Day
of each March, June, September and December during such periods, commencing with
June 2005, for the period beginning on the Effective Date and then ended.

               (ii) Eurodollar Rate Advances. During such periods as such
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Advance to the sum of (x) the Reserve Adjusted
Eurodollar Rate for such Interest Period for such Advance plus (y) the
Applicable Margin in effect from time to time, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each Business

18



--------------------------------------------------------------------------------



 



Day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurodollar Rate Advance shall
be Converted or paid in full.

               (b) Default Interest. Upon the occurrence and during the
continuance of an Event of Default under Section 6.01(a), the Agent may with the
consent, or shall at the direction of the Required Lenders, require that the
Borrower pay interest (“Default Interest”) on (i) the unpaid principal amount of
each overdue Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Advance, pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above, provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.

          Section 2.07. Interest Rate Determination. (a) Each Reference Lender
agrees, if requested by the Agent, to furnish to the Agent timely information
for the purpose of determining the Reserve Adjusted Eurodollar Rate. If any of
the Reference Lenders shall not furnish such timely information to the Agent for
the purpose of determining any such interest rate, the Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Lenders. The Agent shall give prompt notice to the Borrower and the
Lenders of the (i) applicable interest rate determined by the Agent for purposes
of Section 2.06(a)(i) or (ii), and the rate, if any, furnished by each Reference
Lender for the purpose of determining the interest rate under
Section 2.06(a)(ii).

               (b) If, with respect to any Eurodollar Rate Advances, the
Required Lenders notify the Agent that the Reserve Adjusted Eurodollar Rate for
any Interest Period for such Advances will not adequately reflect the cost to
such Required Lenders of making, funding or maintaining their respective
Eurodollar Rate Advances for such Interest Period, the Agent shall forthwith so
notify the Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

               (c) If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Agent will forthwith so notify the

19



--------------------------------------------------------------------------------



 



Borrower and the Lenders and such Advances (unless repaid) will automatically,
on the last day of the then existing Interest Period therefor, Convert into Base
Rate Advances.

               (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

               (e) Upon the occurrence and during the continuance of any Event
of Default under Section 6.01(a), (i) each Eurodollar Rate Advance (unless
repaid) will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

               (f) If fewer than two Reference Lenders determine and furnish
timely information to the Agent for determining the Eurodollar Rate for any
Eurodollar Rate Advances after the Agent has requested such information:

               (i) the Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

               (ii) with respect to Eurodollar Rate Advances, each such Advance
(unless repaid) will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

               (iii) the obligation of the Lenders to make Eurodollar Rate
Advances or to Convert Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

          Section 2.08. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
or a portion of all (comprising, in the case of any portion, a ratable portion
of the respective Advances of each Lender and in an aggregate amount not less
than $10,000,000) Advances of one Type comprising the same Borrowing made to the
Borrower into Advances of the other Type; provided, however, that any Conversion
of Eurodollar Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurodollar Rate Advances and any
Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in an
amount not less than $10,000,000. Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances (or portions thereof) to

20



--------------------------------------------------------------------------------



 



be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

          Section 2.09. Optional Prepayments of Advances. The Borrower may, upon
notice to the Agent not later than 11:00 A.M. (New York City time) on the
proposed prepayment date for Base Rate Advances, and upon at least three
Business Days’ notice for Eurodollar Rate Advances, in each case stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay in whole or ratably in part the
outstanding principal amount of the Advances comprising part of the same
Borrowing made to the Borrower together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of Eurodollar Rate Advances, the Borrower shall
be obligated to reimburse the Lenders in respect thereof pursuant to
Section 2.16.

          Section 2.10. Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any reserve
requirement reflected in the Reserve Adjusted Eurodollar Rate); (ii) subject any
Lender to any tax of any kind whatsoever with respect to this Agreement or any
Eurodollar Advance made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 2.13 and changes in the rate of any Excluded Tax payable by
such Lender); or (iii) impose on any Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Advances
made by such Lender; and the result of any of the foregoing shall be to increase
the cost to such Lender of making or maintaining any Eurodollar Advance (or of
maintaining its obligation to make any such Advance), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount), then upon request of such Lender the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

               (b) If any Lender determines that any Change in Law affecting
such Lender or the Applicable Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Advances made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such

21



--------------------------------------------------------------------------------



 



Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

               (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section 2.10 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

               (d) Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.10 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

          Section 2.11. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority having relevant jurisdiction
asserts that it is unlawful, for any Lender or its Eurodollar Lending Office to
perform its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, (i) each Eurodollar Rate Advance
will Convert into a Base Rate Advance either (x) on the last day of the then
current Interest Period applicable to such Eurodollar Rate Advance if such
Lender may lawfully maintain and fund such Eurodollar Rate Advance to such date,
or (y) immediately and automatically if such Lender shall determine that it may
not lawfully maintain and fund such Eurodollar Rate Advance to such date; and
(ii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

          Section 2.12. Payments and Computations. (a) The Borrower shall make
each payment hereunder and under the Notes not later than 11:00 A.M. (New York
City time) on the day when due in U.S. dollars to the Agent at the Agent’s
Account in same day funds, without set-off, counterclaim or deduction, in each
case as expressly provided herein. The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
facility fees or utilization fees ratably (other than amounts payable pursuant
to Section 2.10, 2.13 or 2.16) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount

22



--------------------------------------------------------------------------------



 



payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.

               (b) All computations of interest based on the Base Rate (except
when calculated by reference to the Federal Funds Rate) shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds
Effective Rate and of facility fees and utilization fees shall be made by the
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest, facility fees or utilization fees are payable.
Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent error in the calculation of such
interest rate.

               (c) Except as otherwise set forth herein, whenever any payment
hereunder or under the Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest, facility fee or utilization fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

               (d) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation.

          Section 2.13. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if the Borrower shall be required by applicable law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.13) the Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the

23



--------------------------------------------------------------------------------



 



full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

               (b) Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

               (c) The Borrower shall indemnify the Agent and each Lender within
10 Business Days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.13) paid by
the Agent or such Lender, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the Agent), or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

               (d) As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

               (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder shall deliver to the Borrower
(with a copy to the Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing, in the
event that the Borrower is resident for tax purposes in the United States of
America, any Foreign Lender shall deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section

24



--------------------------------------------------------------------------------



 



881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or (iv) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

               (f) If the Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.13, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.13 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

          Section 2.14. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.10, or requires the Borrower to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.10 or 2.13, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

               (b) If any Lender requests compensation under Section 2.10, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
or if any Lender defaults in its obligation to fund Advances hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.07), all of its interests,

25



--------------------------------------------------------------------------------



 



rights and obligations under this Agreement and the related Notes to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that (i) the
Borrower shall have paid to the Agent the assignment fee specified in
Section 8.07, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (including any amounts under
Section 2.16) from such Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.10 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter, and (iv) such assignment does not conflict with applicable
law. A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

          Section 2.15. Sharing of Payments, Etc. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Advances or other
obligations of the Borrower hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Advances and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, to the end that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Advances to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

          Section 2.16. Compensation for Breakage Costs. If any payment of
principal of, or Conversion of, any Eurodollar Rate Advance is made by the
Borrower to or for the account of a Lender other than on the last

26



--------------------------------------------------------------------------------



 



day of the Interest Period for such Advance, as a result of a payment,
prepayment or Conversion pursuant to this Agreement or acceleration of the
maturity of the Advances pursuant to Section 6.01, Borrower shall, upon demand
by such Lender (with a copy of such demand to the Agent), pay to the Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

          Section 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) in order to
“back-stop” commercial paper, for working capital purposes and for other general
corporate purposes, provided that such proceeds shall not be used in any manner
that would result in violation of Regulation U or X, issued by the Board of
Governors of the Federal Reserve System, as now and from time to time hereafter
in effect.

          Section 2.18. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.

               (b) The Register maintained by the Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Acceptance delivered to and accepted by
the Agent, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iv) the
amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.

               (c) Entries made in good faith by the Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender,

27



--------------------------------------------------------------------------------



 



under this Agreement, absent manifest error; provided, however, that the failure
of the Agent or such Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

ARTICLE III

CONDITIONS TO LENDING

          Section 3.01. Conditions Precedent to Effective Date. The Effective
Date shall occur upon the satisfaction of the following conditions precedent:

               (a) Since May 31, 2004 there shall not have occurred and be
continuing any Material Adverse Effect.

               (b) All governmental and third party consents and approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders in their reasonable discretion) and shall remain in effect, and
no law or regulation shall be applicable in the reasonable judgment of the
Lenders that restrains, prevents or imposes materially adverse conditions upon
the transactions contemplated hereby.

               (c) The Borrower shall have paid all reasonable invoiced fees and
out-of-pocket expenses of the Agent and the Lenders (including the reasonable
invoiced fees and expenses of counsel to the Agent required by this Agreement),
to the extent invoices therefor have been received at least one Business Day
before such Borrowing.

               (d) On the Effective Date, the following statements shall be true
and the Agent shall have received on behalf of the Lenders a certificate signed
by a duly authorized officer of the Borrower, dated the Effective Date, stating
that:

               (i) The representations and warranties contained in Section 4.01
are true and correct on and as of the Effective Date, and

               (ii) No event has occurred and is continuing that constitutes a
Default.

               (e) The Agent shall have received on or before the Effective Date
the following, each dated the Effective Date, in form and substance satisfactory
to the Agent:

               (i) A Note to the order of each Lender (if any) that has
requested one pursuant to Section 2.18.

28



--------------------------------------------------------------------------------



 



               (ii) Certified copies of the resolutions of the Board of
Directors of the Borrower approving the transactions contemplated by this
Agreement and the execution and delivery of this Agreement and the Notes, if
any, to be delivered by the Borrower, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and such Notes.

               (iii) A certificate of the Secretary or an Assistant Secretary of
the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes, if any, to be
delivered by the Borrower and the other documents to be delivered hereunder.

               (iv) A favorable opinion of (i) in-house counsel for the Borrower
in the form of Exhibit D-1 and (ii) Davis Polk & Wardwell, counsel for the
Borrower, in the form of Exhibit D-2.

          Section 3.02. Conditions Precedent to Each Borrowing. The obligation
of each Lender to make an Advance on the occasion of each Borrowing shall be
subject to the conditions precedent (without limitation of the conditions
precedent to the Effective Date set forth in Section 3.01) that on the date of
such Borrowing the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):

               (a) the representations and warranties contained in Section 4.01
made by the Borrower (other than the representations and warranties contained in
clauses (f)(i) and (g) of Section 4.01) are true and correct in all material
respects on and as of the date of such Borrowing before and after giving effect
to such Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date (except to the extent that any such representation
or warranty relates to a specific earlier date in which case it was true as of
such earlier date), and

               (b) no event has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

          Section 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the Effective Date
specifying its objection thereto. The Agent shall promptly notify the Lenders
and the Borrower of the anticipated Effective

29



--------------------------------------------------------------------------------



 



Date. The Administrative Agent shall notify all parties promptly of the
occurrence of the Effective Date, which notice shall be conclusive once given.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          Section 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:

               (a) The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation.

               (b) The execution, delivery and performance by the Borrower of
this Agreement and the Notes, if any, to be delivered by it, and the
consummation of the transactions contemplated hereby and thereby, are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter or by-laws
(or other equivalent organizational documents), (ii) applicable law or (iii) any
contract or instrument binding on the Borrower or any of its properties or
assets that is material to the Borrower and its Subsidiaries, taken as a whole.

               (c) No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Borrower of this Agreement or the Notes, if any, to be delivered by it.

               (d) This Agreement has been, and each of the Notes, if any, to be
delivered by the Borrower when delivered hereunder will have been, duly executed
and delivered by the Borrower. Assuming that this Agreement has been duly
executed by the Agent and each of the Initial Lenders, this Agreement is, and
each of the Notes of the Borrower when delivered hereunder will be, the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms, subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and (ii) general principles of
equity, regardless of whether applied in proceedings in equity or at law.

               (e) The Consolidated balance sheet of the Borrower and its
Subsidiaries as at May 31, 2004, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by the opinion(s) of one or more firms of independent
certified public accountants of recognized national standing, as filed with the
Securities and Exchange Commission on Form 10-K with respect to its year ended
May 31, 2004, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at November 30, 2004, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the six months
then ended, as filed with the Securities and

30



--------------------------------------------------------------------------------



 



Exchange Commission on Form 10-Q with respect to its fiscal quarter ended
November 30, 2004, fairly present, subject, in the case of said balance sheet at
November 30, 2004, and said statements of income and cash flows for the six
months then ended, to absence of footnotes and to year-end audit adjustments,
the Consolidated financial condition of the Borrower and its Subsidiaries as at
such dates and the Consolidated results of the operations of the Borrower and
its Subsidiaries for the periods ended on such dates, all in accordance with
GAAP consistently applied.

               (f) There is no pending or (to the knowledge of the Borrower)
threatened action, investigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that is initiated by any
Person other than a Lender in its capacity as a Lender (i) that is reasonably
likely to have a Material Adverse Effect or (ii) that purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

               (g) Since May 31, 2004, there has not occurred any Material
Adverse Effect which is continuing.

               (h) None of the Borrower or any of its Subsidiaries is an
Investment Company, as such term is defined in the Investment Company Act of
1940, as amended.

               (i) No part of the proceeds of any Advances will be used in any
manner that would result in a violation of Regulation U or X, issued by the
Board of Governors of the Federal Reserve System.

               (j) The proceeds of the Advances shall be used by the Borrower in
order to “back stop” commercial paper, for working capital purposes and for
other general corporate purposes.

               (k) No report, financial statement or other written information
furnished by or on behalf of the Borrower to the Agent or any Lender pursuant to
subsection 5.01(i) (as modified or supplemented by any other information
provided to the Agent or any Lender) contains or will contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were, are or
will be made, not misleading, except to the extent that the facts (whether
misstated or omitted) do not result in a Material Adverse Effect; provided that
with respect to any projected financial information, the Borrower represents
only that such information has been (or will be) prepared in good faith based on
assumptions believed to be reasonable at the time.

               (l) The Borrower is in compliance with all material provisions of
ERISA, except to the extent that all failures to be in compliance could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

               (m) The claims of the Agent and the Lenders against the Borrower
under this Agreement rank at least pari passu with the claims of all its

31



--------------------------------------------------------------------------------



 



unsecured creditors, save those whose claims are preferred solely by the laws of
general application having effect in relation to bankruptcy, insolvency,
liquidation or other similar events.

               (n) The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns that are material to the
Borrower and its Subsidiaries, taken as a whole, which are required to be filed
and have paid all United States federal taxes and all other taxes that are
material to the Borrower and its Subsidiaries, taken as a whole, in each case,
that are due pursuant to said returns or pursuant to any material assessment
received by the Borrower or any of its Subsidiaries, except in respect of such
taxes, if any, as are being contested in good faith and by proper proceedings
and to which appropriate reserves are being maintained.

ARTICLE V

COVENANTS OF THE BORROWER

          Section 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder the Borrower
will (and shall cause each of its Subsidiaries to):

               (a) Compliance with Laws, Etc. Comply in all material respects,
with all applicable laws, rules, regulations and orders (such compliance to
include, without limitation, compliance with ERISA, Environmental Laws and the
Patriot Act) except where the failure to so comply would not have a Material
Adverse Effect.

               (b) Payment of Taxes, Etc. Pay and discharge before the same
shall become delinquent, (i) all taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
none of the Borrower or any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors and the aggregate
of such Liens would have a Material Adverse Effect.

               (c) Maintenance of Insurance. Maintain insurance with responsible
and reputable insurance companies or associations in such amounts and covering
such risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates; provided, however, that each of the Borrower and its
Subsidiaries may self-insure to the extent consistent with reasonable business
practice.

32



--------------------------------------------------------------------------------



 



               (d) Preservation of Corporate Existence, Etc. Preserve and
maintain its corporate existence, rights (charter and statutory) and franchises;
provided, however, that the Borrower and its Subsidiaries may consummate any
transaction permitted under Section 5.02(b) and provided further that none of
the Borrower and its Subsidiaries shall be required to preserve any right or
franchise, and no Subsidiary shall be required to preserve and maintain its
corporate existence, if the senior management of the Borrower or of such
Subsidiary (or any Person authorized by the Borrower or such Subsidiary) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and its Subsidiaries, taken as a whole, and that
the loss thereof is not disadvantageous in any material respect to the Borrower
and its Subsidiaries, taken as a whole.

               (e) Visitation Rights. During normal business hours and upon not
less than five days’ notice, permit the Agent or any of the Lenders or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of (excluding any confidential
information), and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with the appropriate representatives of the Borrower
and together with the appropriate representatives of the Borrower’s independent
certified public accountants, provided, however, that examination of the records
of the Borrower and any of its Subsidiaries shall occur only at times when an
Advance or Advances shall be outstanding to the Borrower and provided, further,
that the Agent and the Lenders may make copies of and abstracts from the records
and books of account only at times when an Event of Default has occurred and is
continuing.

               (f) Keeping of Books. Keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrower and each Subsidiary in accordance with
generally accepted accounting principles in effect from time to time.

               (g) Maintenance of Properties, Etc. Maintain and preserve its
properties that are material to the conduct of the business of the Borrower and
its Subsidiaries taken as a whole, in good working order and condition, ordinary
wear and tear excepted; provided, however, that the Borrower and its
Subsidiaries may sell or otherwise dispose of such properties to the extent not
prohibited under Section 5.02(b).

               (h) Transactions with Affiliates. Conduct all transactions
otherwise permitted under this Agreement with any of its Affiliates (other than
the Borrower and its Subsidiaries) on terms that are fair and reasonable and no
less favorable to the Borrower or its Subsidiaries than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate except where
the failure to do so, in the aggregate, would not have a Material Adverse
Effect.

               (i) Reporting Requirements. Furnish to the Lenders:

33



--------------------------------------------------------------------------------



 



               (i) as soon as available and in any event within 45 days after
the end of each of the first three quarters of each fiscal year of the Borrower,
the Consolidated balance sheet of the Borrower and its Subsidiaries as of the
end of such quarter and the Consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer,
treasurer or controller of the Borrower as having been prepared in accordance
with GAAP;

               (ii) as soon as available and in any event within 90 days after
the end of each fiscal year of the Borrower, a copy of the annual audit report
for such year for the Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and the Consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for such fiscal year, in each case accompanied by the
opinion(s) of Ernst & Young LLP or one or more other firms of independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Agent;

               (iii) concurrently with subsections (i)(i) and (i)(ii) of this
Section 5.01, a certificate of the chief financial officer, treasurer or
controller of the Borrower certifying that to the best of his or her knowledge
no Event of Default is continuing at such date or specifying any Event of
Default that is continuing at such date and specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto;

               (iv) as soon as possible and in any event within five Business
Days after a Board-appointed officer of the Borrower becomes aware of the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer, treasurer or controller of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;

               (v) promptly after the sending or filing thereof, copies of all
quarterly and annual reports and proxy solicitations that the Borrower sends to
any of its security holders, and copies of all reports on Form 8-K that the
Borrower files with the Securities and Exchange Commission (the “SEC”) (other
than reports on Form 8-K filed solely for the purpose of incorporating exhibits
into a registration statement previously filed with the Securities and Exchange
Commission);

               (vi) prompt notice of all actions and proceedings before any
court, governmental agency or arbitrator affecting the Borrower or any of its
Subsidiaries of the type described in Section 4.01(f); and

34



--------------------------------------------------------------------------------



 



               (vii) such other information respecting the Borrower or any of
its Subsidiaries as any Lender through the Agent may from time to time
reasonably request.

          Reports required to be delivered pursuant to clauses (i), (ii) and
(v) above for the Borrower shall be deemed to have been delivered on the date on
which the Borrower posts such reports on the Borrower’s website on the Internet
at the website address listed for the Borrower on the signature pages hereof or
when such report is posted on the SEC’s website at www.sec.gov and such posting
shall be deemed to satisfy the reporting requirements of clauses (i), (ii) and
(v) above; provided that the Borrower shall deliver paper copies of the reports
referred to in clauses (i), (ii) and (v) above to the Agent or any Lender who
requests the Borrower to deliver such paper copies until written notice to cease
delivering paper copies is given by the Agent or such Lender and provided
further, that in every instance the Borrower shall provide paper copies of the
certificate required by clauses (iii), (iv) and (vi) above to the Agent and each
of the Lenders until such time as the Agent shall have provided the Borrower
written notice otherwise.

               (j) Use of Proceeds. Use the proceeds of the Advances in
accordance with the provisions of Section 2.17.

          Section 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder:

               (a) Liens, Etc. None of the Borrower or any of its Subsidiaries
will create or suffer to exist any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, or on any of the income or
profits therefrom unless it shall have made effective provision whereby the
Advances shall be secured by such Lien equally and ratably with any and all
obligations and Debt so secured so long as such obligations and Debt are so
secured; provided that nothing in this Section 5.02 shall be construed to
prevent or restrict the following:

               (i) Permitted Liens,

               (ii) purchase money Liens upon or in any real property or
equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition of such property or equipment, or Liens existing on such property or
equipment at the time of its acquisition or conditional sales or other similar
title retention agreements with respect to property hereafter acquired or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the real property or equipment being
acquired and any

35



--------------------------------------------------------------------------------



 



improvements thereto or proceeds thereof, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,

               (iii) the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,

               (iv) Liens on property of a Person existing at the time such
Person becomes a Subsidiary of the Borrower or any other Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any Subsidiary
of the Borrower; provided that (A) to the extent such Liens were created at a
time when such Person was a Subsidiary or an Affiliate of the Borrower, such
Liens attach solely to the properties or assets subject to such Liens
immediately prior to such merger, consolidation or acquisition and (B) any such
Liens that were created during the period immediately prior to such merger,
consolidation or acquisition were not created in contemplation of the merger,
consolidation or acquisition.

               (v) Liens to secure Debt issued by the Borrower in connection
with a consolidation or merger of the Borrower with or into any of its
Affiliates in exchange for or otherwise in substitution for long-term senior
secured Debt of such Affiliate (without increase in the amount or extension of
the final maturity date of the Debt of such Affiliate),

               (vi) Liens on margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System),

               (vii) the replacement, extension or renewal of any Lien permitted
by clauses (iii) and (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the
amount) of the Debt secured thereby,

               (viii) Liens to secure intercompany Debt obligations among
Borrower and its Subsidiaries,

               (ix) Additional Permitted Liens,

               (x) Liens arising from any receivables financing accounted for
under GAAP as a sale by the Borrower or any of its Subsidiaries to a Person
other than the Borrower or any of its Subsidiaries, provided that (a) such
financing shall be limited recourse or non-recourse to the Borrower and its
Subsidiaries except to the extent customary for such transactions, and (b) such
Liens do not encumber any assets other than the receivables being financed, the
property securing or otherwise relating to such receivables, and the proceeds
thereof, and

36



--------------------------------------------------------------------------------



 



               (xi) Liens, not otherwise subject to any of clauses (i) through
(x) above, on assets, other than Intellectual Property, granted to secure Debt
or other obligations in an aggregate principal amount that, together with any
Covenant Debt of a Subsidiary of the Borrower outstanding pursuant to
Section 5.02(e)(iii), shall not exceed the amount specified in
Section 5.02(e)(iii).

               (b) Mergers, Etc. The Borrower will not merge or consolidate with
or into, and will not, and will not permit its Subsidiaries to, convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets of the Borrower
and its Subsidiaries taken as a whole (whether now owned or hereafter acquired)
to, any Person, except that (i) any Person may merge with or into the Borrower
in a transaction in which the Borrower is the survivor; (ii) the Borrower may
merge into any of its Subsidiaries for the purpose of effecting a change in its
state of incorporation from Delaware to any other state in the United States if
(A) such Subsidiary is incorporated in such other state solely for the purposes
of such merger and, immediately prior to the effectiveness of such merger, has
positive stockholders’ equity, and (B) such merger would not reasonably be
expected to result in a Material Adverse Effect; (iii) any Subsidiary or group
of Subsidiaries of the Borrower may dispose of assets to Persons other than the
Borrower and its Subsidiaries, so long as, after giving effect to such
transaction, such Subsidiary or Subsidiaries, taken as a consolidated whole, has
not disposed of, in one transaction or a series of related transactions, more
than 10% of the Consolidated assets of the Borrower and its Subsidiaries, taken
as a whole and (iv) any Person may sell margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).

               (c) Accounting Changes. The Borrower shall not make or permit any
change in accounting policies or reporting practices, except (i) as required or
permitted by GAAP or (ii) where the effect of such change, together with all
other changes in accounting policies or reporting practices made pursuant to
this clause (ii) since the Effective Date, is immaterial to the Borrower and its
Subsidiaries taken as a whole.

               (d) Financial Covenant. The Borrower shall not permit the
Capitalization Ratio to exceed 40%.

               (e) Subsidiary Indebtedness. The Borrower will not permit any of
its Subsidiaries to incur or permit to remain outstanding any Covenant Debt
other than (i) Debt of a Subsidiary outstanding on the Effective Date and
refinancings, refundings, renewals or extensions thereof, (ii) Debt owed to the
Borrower or another Subsidiary of the Borrower and (iii) Covenant Debt not
referenced in clauses (i) and (ii) above in an aggregate outstanding principal
amount that, together with any Debt or other obligations secured by Liens
referred to in Section 5.02(a)(xi), shall not exceed the greater of (x)
$1,500,000,000 and (y) 10% of Total Consolidated Tangible Assets determined at
such time.

37



--------------------------------------------------------------------------------



 



ARTICLE VI

EVENTS OF DEFAULT

          Section 6.01. Events of Default. If any of the following events
(“Event of Default”) shall occur and be continuing with respect to the Borrower
or any of its Subsidiaries:

               (a) The Borrower shall fail to pay any principal of any Advance
when the same becomes due and payable; or the Borrower shall fail to pay any
interest on any Advance within three (3) Business Days after the same becomes
due and payable; or the Borrower shall fail to pay any fees payable hereunder
within ten (10) Business Days after the same become due and payable; or the
Borrower shall fail to pay any other amount payable under this Agreement or any
Note within ten (10) Business Days after receipt by the Borrower of written
demand therefor; or

               (b) Any representation or warranty made or deemed made by the
Borrower herein or by the Borrower (or any of its officers) in connection with
this Agreement shall prove to have been incorrect in any material respect when
made or deemed made; or

               (c) (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d),(h),(i)(iv),(i)(vi) or (j) or
5.02, (ii) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(i) (other than clauses (iv) and
(vi) thereof) if such failure shall remain unremedied for fifteen (15) Business
Days after written notice thereof shall have been given to the Borrower by the
Agent or any Lender or (iii) the Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for thirty
(30) days after written notice thereof shall have been given to the Borrower by
the Agent or any Lender; or

               (d) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or, in the case of Hedge Agreements, net amount, of at least
$75,000,000 in the aggregate (but excluding Debt outstanding hereunder) of the
Borrower or such Subsidiary (as the case may be) (the “Requisite Amount”), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the later of five (5) Business Days and the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt; or any such
Debt aggregating the Requisite Amount shall be declared due and payable or any
other breach or default with respect to any other material term shall occur or
shall exist under any agreement or instrument relating to any such Debt
aggregating the Requisite Amount and shall continue after the applicable grace
period, if any, specified in such agreement or instrument if the effect of such
breach or default is to accelerate the maturity of such Debt; or any such Debt
aggregating the Requisite Amount shall be required to be prepaid

38



--------------------------------------------------------------------------------



 



or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, in each case prior to the stated maturity
thereof where the cause of such prepayment, redemption, purchase or defeasance
is the occurrence of an event or condition that is premised on a material
adverse deterioration of the financial condition, results of operations or
properties of the Borrower or such Subsidiary; provided that with respect to
Debt aggregating the Requisite Amount of the types described in clauses (h) or
(i) of the definition of “Debt” and to the extent such Debt relates to the
obligations of any Person other than a Subsidiary, no Event of Default shall
occur so long as the payment of such Debt is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained;
or

               (e) The Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall generally not pay its respective debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of sixty (60) days, or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall take any corporate action to authorize any of the
actions set forth in this subsection (e) under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors; or

               (f) Any judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) and such judgment shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
and enforcement proceedings shall have been commenced by any creditor upon such
judgment or order; provided, however, that any such judgment or order shall not
be an Event of Default under this Section 6.01(f) if and for so long as and to
the extent that (i) the amount of such judgment or order is covered (subject to
standard deductibles) by a valid and binding policy of insurance between the
defendant and the insurer or insurers covering payment thereof, (ii) such
insurer shall be rated, or, if more than one insurer, at least 90% of such
insurers as measured by the amount of risk insured shall be rated, at least “A-”
by A.M. Best Company or its successor or its successors and (iii) such
insurer(s) has been notified of, and has not refused to defend the claim made
for payment of, the amount of such judgment or order; or

               (g) (i) Any Person or two or more Persons acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities

39



--------------------------------------------------------------------------------



 



and Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing more than 50% of the combined voting power
of all Voting Stock of the Borrower; or (ii) during any period of up to
twenty-four (24) consecutive months, commencing after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower shall cease for any reason (other than solely as a
result of (A) death or disability or (B) voluntary retirement or resignation of
any individual in the ordinary course and not for reasons related to an actual
or proposed change of control of the Borrower) to constitute a majority of the
board of directors of the Borrower; or

               (h) The Borrower or its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability that would have a Material Adverse Effect
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or its ERISA
Affiliates from a Multiemployer Plan; or (iii) the reorganization or termination
of a Multiemployer Plan; or

               (i) This Agreement ceases to be in full force and effect or shall
be declared null and void or the Borrower shall contest the validity or
enforceability of this Agreement in writing or deny in writing that it has any
further liability, including with respect to future Advances by Lenders, under
this Agreement;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to the Borrower to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or a portion of the Advances, all interest thereon and all other
amounts payable under this Agreement by the Borrower to be forthwith due and
payable, whereupon such Advances, all such interest and all such other amounts
shall become and be forthwith due and payable by the Borrower, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the U.S. Bankruptcy Code, (A) the obligation of each Lender to make
Advances to the Borrower shall automatically be terminated and (B) the Advances,
all such interest and all such other amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENT

          Section 7.01. Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Wachovia as its agent hereunder and authorizes the Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Agent by the terms hereof or thereof, together with such

40



--------------------------------------------------------------------------------



 



actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent and the Lenders and the Borrower
shall not have rights as a third party beneficiary of any of such provisions.

          Section 7.02. Rights as a Lender. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

          Section 7.03. Exculpatory Provisions. The Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, the Agent (a) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
relevant Lenders as shall be necessary under the circumstances as provided in
Section 8.01), provided that the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any applicable law, and (c) shall not, except
as expressly set forth herein have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the person serving as the
Agent or any of its Affiliates in any capacity. The Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.01) or in the
absence of its own gross negligence or willful misconduct. The Agent shall be
deemed not to have knowledge of any Default unless and until notice thereof is
given to the Agent by the Borrower or a Lender. The Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

41



--------------------------------------------------------------------------------



 



          Section 7.04. Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting to an Internet or intranet website or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
an Advance that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Advance. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

          Section 7.05. Delegation of Duties. The Agent may perform any and all
of its duties and exercise its rights and powers hereunder by or through any one
or more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

          Section 7.06. Resignation of Agent. The Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in New York, or an Affiliate of any such bank with an office in
New York. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above, provided that if the Agent shall notify the Borrower and the
Lenders that no such successor is willing to accept such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and (2) all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring

42



--------------------------------------------------------------------------------



 



Agent shall be discharged from all of its duties and obligations hereunder. The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder, the provisions of
this Article and Section 8.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

          Section 7.07. Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any Note or any
related agreement or any document furnished hereunder or thereunder.

          Section 7.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Joint Bookrunners,
syndication agents or documentation agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement, except in its
capacity, as applicable, as the Agent or a Lender hereunder.

ARTICLE VIII

MISCELLANEOUS

          Section 8.01. Amendments, Etc. (a) No amendment or waiver of any
provision of this Agreement or any Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (i) no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following: (A) waive any of the conditions specified in Section 3.01,
(B) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances or the number of Lenders that shall be required
for the Lenders or any of them to take any action hereunder, or (C) amend this
Section 8.01; and (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Required Lenders and each Lender that has a Commitment or has
or is owed obligations under this Agreement or the Notes that is or are modified
by such amendment, waiver or consent, (A) increase the

43



--------------------------------------------------------------------------------



 



Commitment of such Lender or subject such Lender to any additional obligations,
(B) reduce the principal of, or interest on, the Advances made by such Lender or
any fees or other amounts payable hereunder to such Lender, (C) postpone any
date fixed for any payment of interest on the Advances made by such Lender or
any fees or other amounts payable hereunder to such Lender, (D) extend the
Termination Date or (E) amend or waive the application of Section 2.15.

Each Lender grants (x) to the Agent the right to purchase all (but not less than
all) of such Lender’s Commitments and Advances owing to it and the Notes held by
it and all of its rights and obligations hereunder, and (y) to the Borrower the
right to cause an assignment of all (but not less than all) of such Lender’s
Commitments and Advances owing to it, its participations in the Notes held by it
and all of its rights and obligations hereunder to Eligible Assignees, which
right may be exercised by the Agent or the Borrower, as the case may be, if such
Lender (a “Non-Consenting Lender”) refuses to execute any amendment, waiver or
consent which requires the written consent of all or all affected Lenders under
clause (i) or (ii) in paragraph (a) above and to which the Required Lenders, and
the Borrower have otherwise agreed; provided that such Non-Consenting Lender
shall receive, in connection with such assignments, payment equal to the
aggregate amount of outstanding Advances owed to such Lender (together with all
accrued and unpaid interest, fees and other amounts owed to such Lender,
including any amounts under Section 2.16). Each Lender agrees that if the Agent
or the Borrower, as the case may be, exercises their option hereunder, it shall
promptly execute and deliver all agreements and documentation reasonably
necessary to effectuate such assignment, without recourse, as set forth in
Section 8.07 at the Borrower’s expense. If the Borrower has requested that a
Lender execute such agreement or documentation and the Non-Consenting Lender
does not comply with the request within two Business Days after such request is
made to execute and deliver such assignment, then the Borrower shall be entitled
(but not obligated) to execute and deliver such agreement and documentation on
such Non-Consenting Lender’s behalf and any such agreement and/or documentation
so executed by the Borrower (in substantially the form of Exhibit C hereto)
shall be effective for purposes of effectuating an assignment pursuant to
Section 8.07; provided, all amounts due and owing to the Non-Consenting Lender
have been paid and the Borrower shall not be permitted to add any obligations or
liabilities to such Non-Consenting Lender.

          Section 8.02. Notices; Effectiveness; Electronic Consent. (a) Except
in the case of notices and other communications expressly permitted to be given
by telephone (and except as provided in paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows: (i) if to the Borrower, to it
at Oracle Corporation, 500 Oracle Parkway, Redwood Shores, CA 94065, Attention
of the Treasurer (Telecopier No. (650) 633-0171; Telephone No. (650) 506-4118),
with a copy to the General Counsel at Oracle Corporation (Telecopier No.
(650) 506-7114; Telephone No. (650) 506-5500); (ii) if to the Agent, to Wachovia
at 301 South College Street, Charlotte, North Carolina 28288, Attention: Agency
Services (Telecopier No. (704) 383-0288; Telephone No.

44



--------------------------------------------------------------------------------



 



(704) 374-2698), with a copy to Syndications (Telecopier No. (704) 383-3612;
Telephone No.(704) 383-4131; and (iv) if to a Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire. Notices sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when receipt thereof is confirmed
electronically (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

               (b) Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2.02 if such Lender has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor. Electronic mail and Internet and intranet websites may be used by the
Agent to distribute communications, such as financial statements and other
information as provided in this Agreement, and to distribute documents for
execution by the parties thereto, and the Agent shall not be responsible for any
losses, costs, expenses and liabilities that may arise by reason of the use
thereof, except for its own gross negligence or willful misconduct. The Agent
and the Lenders shall be entitled to rely and act in good faith upon any notices
(including telephonic notices) purportedly given by or on behalf of the
Borrower.

               (c) Any party hereto may change its address or telecopier number
or email address for notices and other communications hereunder by notice to the
other parties hereto.

          Section 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or

45



--------------------------------------------------------------------------------



 



further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

          Section 8.04. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Agent and its Affiliates, including the reasonable and documented fees,
charges and disbursements of counsel for the Agent (and reasonable, documented
fees and time charges for attorneys who may be employees of the Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Agent or any Lender, including the reasonable and documented
fees, charges and disbursements of any counsel for the Agent or any Lender (and
reasonable and documented fees and time charges for attorneys who may be
employees of the Agent), in connection with the enforcement or protection of its
rights in connection with this Agreement and the Notes, including its rights
under this Section 8.04, or in connection with the Advances made, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

               (b) The Borrower shall indemnify the Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee (and reasonable fees and time charges for
attorneys who may be employees of the Agent or any Lender), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Action related in
any way to the Borrower or any of its Subsidiaries, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by the Borrower, any of its shareholders or creditors, an Indemnitee or
any other Person, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or to the extent that, in any action brought by the Borrower,
the Borrower prevails.

               (c) To the extent that the Borrower fails to pay any amount
required under paragraph (a) or (b) of this Section 8.04 to be paid by it to the
Agent (or

46



--------------------------------------------------------------------------------



 



any sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.02(e).

               (d) To the fullest extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Advance or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the transactions contemplated hereby or
thereby.

               (e) All amounts due under this Section 8.04 shall be payable
promptly after written demand therefor.

               (f) Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

          Section 8.05. Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section 8.05 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or their respective
Affiliates may have. Each Lender agrees promptly to notify the Borrower and

47



--------------------------------------------------------------------------------



 



the Agent after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

          Section 8.06. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Agent and when the Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

          Section 8.07. Assignments and Participations. (a) No Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section 8.07, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 8.07 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
8.07 (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 8.07 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

               (b) Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Advances at the
time owing to it or in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund with respect to a Lender, the aggregate amount of
the Commitment (which for this purpose includes Advances outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Advance of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, unless each
of the Agent and, so long as no Event of Default has occurred and is continuing,
the Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed and such approval to be deemed to have been given if a
response is not received within fifteen Business Days from the date on which
request for approval was received by the applicable Person); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Advance or the Commitment assigned; (iii) any assignment must be approved
with the prior written consent of (A) the Agent and (B) the Borrower (each such
approval not to

48



--------------------------------------------------------------------------------



 



be unreasonably withheld or delayed); provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing;
(iv) the parties to each assignment shall (1) electronically execute and deliver
to the Agent an Assignment and Acceptance via an electronic settlement system
acceptable to the Agent or (2) manually execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500; provided that only one such fee shall be payable in connection with
simultaneous assignments to or by two or more Approved Funds; and (v) the
Eligible Assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire and if required, applicable tax forms.

          Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section 8.07, from and after the effective date specified
in each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.10, 2.13 and 8.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 8.07.

               (c) The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Advances owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. Upon its receipt of a
duly completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 8.07 and any written consent to
such assignment required by paragraph (b) of this Section 8.07, the Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

49



--------------------------------------------------------------------------------



 



               (d) Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver with respect to (A) reducing the principal of, or
interest on, the Advances made by such Lender or any fees or other amounts
payable hereunder to such Lender, (B) postponing any date fixed for any payment
of interest on the Advances made by such Lender or any fees or other amounts
payable hereunder to such Lender that affects such Participant or (c) extending
the Termination Date. Subject to paragraph (e) of this Section 8.07, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10 and 2.13 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
8.07. To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 8.05 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.15 as though it were a Lender.

               (e) A Participant shall not be entitled to receive any greater
payment under Sections 2.10 and 2.13 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.13 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.13(e) as though it were a Lender.

               (f) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the
Advances owing to it and the Notes, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 8.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under this Agreement and (ii) such trustee

50



--------------------------------------------------------------------------------



 



shall not be entitled to exercise any of the rights of a Lender under this
Agreement and the Notes even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.

               (g) Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(a “SPC”), identified as such in writing from time to time by the Granting
Lender to the Agent and the Borrower, the option to provide to the Borrower all
or any part of any Advance that such Granting Lender would otherwise be
obligated to make the Borrower pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Advance,
(ii) if an SPC elects not to exercise such option or otherwise fails to provided
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof. The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 8.07, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Agent and without paying any processing fee
therefore, assign all or a portion of its interests in any Advances to the
Granting Lender or to any financial institutions (consented to by the Borrower
and Agent) providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Advances and (ii) disclose on
a confidential basis any non-public information relating to its Advances to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section 8.07 may not be
amended without the written consent of each SPC that holds any Loans at the time
of the proposed amendment.

               (h) Notwithstanding the foregoing to the contrary, the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of each Lender and the Agent.

          Section 8.08. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

51



--------------------------------------------------------------------------------



 



          Section 8.09. Counterparts; Integration; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement or any document or instrument
delivered in connection herewith by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

               (b) The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Acceptance shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

          Section 8.10. Jurisdiction, Etc. (a) The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York City and
of the United States District Court sitting in New York City, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or the Notes or in any shall affect any right that the
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes against the Borrower or its properties
in the courts of any jurisdiction.

               (b) The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or the Notes in any court referred to in paragraph
(a) of this Section 8.10. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

               (c) Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 8.02. Nothing in this Agreement
will affect

52



--------------------------------------------------------------------------------



 



the right of any party hereto to serve process in any other manner permitted by
applicable law.

          Section 8.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE NOTES BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

          Section 8.12. Confidentiality. Each of the Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to it, its Affiliates’ and their
respective partners, directors, officers, employees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under the Notes or any action or proceeding relating to
this Agreement or the Notes or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 8.12, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 8.12 or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower.

          For purposes of this Section 8.12, “Information” means all information
received from (or on behalf of) the Borrower or any of its Subsidiaries relating
to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the Agent or
any Lender on a nonconfidential basis

53



--------------------------------------------------------------------------------



 



prior to disclosure by the Borrower, provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 8.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

          Notwithstanding anything herein to the contrary, the Agent and each
Lender (and each employee, representative, or other agent of the Agent and each
Lender) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transaction contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Agent or such Lender relating to such tax treatment and tax
structure, except that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction contemplated hereby as well as other Information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the transaction contemplated
hereby. For this purpose, the tax treatment of the transaction contemplated
hereby is the purported or claimed U.S. federal or state income tax treatment of
the transaction contemplated hereby and the tax structure of the transaction
contemplated hereby is any fact that may be relevant to understanding the
purported or claimed U.S. federal or state income tax treatment of the
transaction contemplated hereby.

          Section 8.13. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.

[Remainder of page intentionally left blank]

54



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

              ORACLE CORPORATION
 
       
 
       

  By    

       

      Title:

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent
and as a Lender
 
       
 
       

  By    

       

      Title:

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE FIRST BOSTON, acting
through its New York branch, as
Syndication Agent and as a Lender
 
       
 
       

  By    

       

      Title:

 



--------------------------------------------------------------------------------



 



              [NAME OF LENDER]
 
       
 
       

  By    

       

      Title:

 



--------------------------------------------------------------------------------



 



Schedule 1

                      Lender     Domestic Lending Office     Eurodollar Lending
Office    
ABN AMRO Bank N.V.
    540 West Madison Street
Suite 2621
Chicago, IL 60661
Attn: Kymm Recht
F: 312 992-5111     540 West Madison Street
Suite 2621
Chicago, IL 60661
Attn: Kymm Recht
F: 312 992-5111    
Australian and New Zealand
Banking Group Limited
               
Banca di Roma SpA
    34 East 51st Street
New York, NY 10022
T: 212 407-1730
F: 212 407-1623
Attn: Margaret Delay
    34 East 51st Street
New York, NY 10022
T: 212 407-1730
F: 212 407-1623
Attn: Margaret Delay    
Bank of America, N.A.
    1850 Gateway Blvd.
Concord, CA 94520
Attn: Anna Maria Finn
T: 925 675-8312
F: 888 969-9238     1850 Gateway Blvd.
Concord, CA 94520
Attn: Anna Maria Finn
T: 925 675-8312
F: 888 969-9238    
The Bank of Tokyo-
Mitsubishi, Ltd. New York
Branch
    1251 Avenue of Americas, 12th Floor
New York, NY 10020
Attn: Rolando Uy
T: 201 413-8570
F: 201 521-2304     1251 Avenue of Americas, 12th Floor
New York, NY 10020
Attn: Rolando Uy
T: 201 413-8570
F: 201 521-2304    
BNP Paribas
    919 3rd Avenue
New York, NY 10022
T: 212 471-6626
F: 212 841-2682
Attn: Gabriel Cadamo     919 3rd Avenue
New York, NY 10022
T: 212 471-6626
F: 212 841-2682
Attn: Gabriel Cadamo    
Citcorp USA, Inc.
    Two Penns Way, Suite 110
New Castle, DE 19720
T: 302 894-6089
F: 212-994-0847
Attn: Carolyn Figueroa     Two Penns Way, Suite 110
New Castle, DE 19720
T: 302 894-6089
F: 212-994-0847
Attn: Carolyn Figueroa    
Credit Suisse First Boston
    One Madison Avenue
New York, NY 10010
Attn: Ed Markowski
T: 212 583-3380
F: 212 538-6851     One Madison Avenue
New York, NY 10010
Attn: Ed Markowski
T: 212 583-3380
F: 212 538-6851    
Deutsche Bank AG New York
Branch
    90 Hudson Street
Jersey City, NJ 07302
T: 201 593-2183
F: 201 593-2313
Attn: Victor Colon     90 Hudson Street
Jersey City, NJ 07302
T: 201 593-2183
F: 201 593-2313
Attn: Victor Colon    

 



--------------------------------------------------------------------------------



 



                      Lender     Domestic Lending Office     Eurodollar Lending
Office    
HSBC Bank USA, National
Association
    One HSBC Center, 26th Floor
Buffalo, NY 14203
Attn: Donna riley
T: 716 841-4178
F: 716 841-0259     One HSBC Center, 26th Floor
Buffalo, NY 14203
Attn: Donna riley
T: 716 841-4178
F: 716 841-0259    
JPMorgan Chase Bank N.A.
    1111 Fannin Street, 10th floor
Houston, TX 77002
T: 713 750-7932
F: 713 750-2358
Attn: MaryAnn Bui     1111 Fannin Street, 10th floor
Houston, TX 77002
T: 713 750-7932
F: 713 750-2358
Attn: MaryAnn Bui    
Keybank National Association
    127 Public Square, 6th Floor
Cleveland, OH 44114
Attn: Margaret Vacca
T: 216 689-3580
F: 216 689-3962     127 Public Square, 6th Floor
Cleveland, OH 44114
Attn: Margaret Vacca
T: 216 689-3580
F: 216 689-3962    
Lehman Brothers Bank, FSB
    745 7th Avenue, 16th Floor
New York, NY 10019
T: 212 526-6560
F: 212 520-0450
Attn: Wendy Lau     745 7th Avenue, 16th Floor
New York, NY 10019
T: 212 526-6560
F: 212 520-0450
Attn: Wendy Lau    
Lloyds TSB Bank plc
    1251 Avenue of the Americas, 39th Floor
New York, NY 10020
T: 212 930-8914
F: 212 930-5098
Attn: Patricia Kilian     1251 Avenue of the Americas, 39th Floor
New York, NY 10020
T: 212 930-8914
F: 212 930-5098
Attn: Patricia Kilian    
Merrill Lynch Bank USA
    15 W. South Temple, Suite 300
Salt Lake City, UT 84101
T: 801 526-8331
F: 801 359-4667
Attn: Julie Young     15 W. South Temple, Suite 300
Salt Lake City, UT 84101
T: 801 526-8331
F: 801 359-4667
Attn: Julie Young    
Mizuho Corporate Bank, Ltd.
    1800 Plaza Ten
Harborside Financial Center
Jersey City, NJ 07311
Attn: Hemma Divita
T: 201 626-9142
F: 201 626-9941     1800 Plaza Ten
Harborside Financial Center
Jersey City, NJ 07311
Attn: Hemma Divita
T: 201 626-9142
F: 201 626-9941    
Royal Bank of Canada
    One Liberty Plaza, 3rd Floor
New York, New York 10006-1404
T: 212 428-6369
F: 212 428-2372
Attn: Manager, Loans Administration
With a copy to:
One Liberty Plaza, 3rd Floor
New York, New York 10006-1404
Attention: S. Babich-Allegra     One Liberty Plaza, 3rd Floor
New York, New York 10006-1404
T: 212 428-6369
F: 212 428-2372
Attn: Manager, Loans Administration
With a copy to:
One Liberty Plaza, 3rd Floor
New York, New York 10006-1404
Attention: S. Babich-Allegra    
Shinsei Bank, Limited
               

 



--------------------------------------------------------------------------------



 



                      Lender     Domestic Lending Office     Eurodollar Lending
Office    
Societe Generale
    560 Lexington Avenue
New York, NY 10022
T: 212 278-6164
F: 212 278-7490
Attn: Nancy Kui     560 Lexington Avenue
New York, NY 10022
T: 212 278-6164
F: 212 278-7490
Attn: Nancy Kui    
UFJ Bank Limited
    55 East 52nd Street
New York, NY 10055
P: 212 339-6392
F: 212 754-2368
Attn: Marlin Chin     55 East 52nd Street
New York, NY 10055
P: 212 339-6392
F: 212 754-2368
Attn: Marlin Chin    
Union Bank of California,
N.A.
               
U.S. Bank, National
Association
               
Wachovia Bank, national
Association
    301 South College Street
Charlotte, NC 28288
Attn: Agency Services
T: 704 374-2698
F: 704 383-0288     301 South College Street
Charlotte, NC 28288
Attn: Agency Services
T: 704 374-2698
F: 704 383-0288    
Wells Fargo Bank, National
Association
    201 Third Street, 8th Floor
San Francisco, CA 94163
Attn: Rosanna Roxas
T: 415 477-5425
F: 415 979-0675     201 Third Street, 8th Floor
San Francisco, CA 94163
Attn: Rosanna Roxas
T: 415 477-5425
F: 415 979-0675    

 



--------------------------------------------------------------------------------



 



Schedule 2

COMMITMENTS

             
Wachovia Bank, National
Association, as Administrative
Agent and as a Lender
 
     $200,000,000     
Credit Suisse First Boston, as
Syndication Agent and as a
Lender
 
     $ 200,000,000     
ABN AMRO Bank N.V., as
Syndication Agent and as a
Lender
 
     $ 170,000,000     
Bank of America, N.A., as
Documentation Agent and as a
Lender
 
     $ 170,000,000     
Deutsche Bank Securities, Inc., as
Documentation Agent
 
     $ 0     
Deutsche Bank AG New York
Branch, as a Lender
 
     $ 170,000,000     
HSBC Bank USA, National
Association, as Managing Agent
and as a Lender
 
     $ 170,000,000     
KeyBank, National Association,
as Managing Agent and as a
Lender
 
     $ 170,000,000     
Mizuho Corporate Bank, Ltd., as
Managing Agent and as a Lender
 
     $ 170,000,000     
Wells Fargo Bank, National
Association, as Managing Agent
and as a Lender
 
     $ 170,000,000     
Citicorp USA, Inc., as Managing
Agent and as a Lender
 
     $ 170,000,000     
BNP Paribas, as Managing Agent
and as a Lender
 
     $ 170,000,000     

 



--------------------------------------------------------------------------------



 



             
JPMorgan Chase Bank, N.A., as a
Lender
 
     $ 150,000,000     
UFJ Bank Limited, as a Lender
 
     $ 150,000,000     
The Bank of Tokyo-Mitsubishi,
Ltd., New York Branch, as
Managing Agent and as a Lender
 
     $ 113,333,333     
Australian and New Zealand
Banking Group Limited, as a
Lender
 
     $ 100,000,000     
Societe Generale, as a Lender
 
     $ 100,000,000     
Lloyds TSB Bank plc, as a
Lender
 
     $ 100,000,000     
Union Bank of California, N.A.,
as Managing Agent and as a
Lender
 
     $ 56,666,667     
Royal Bank of Canada, as a
Lender
 
     $ 50,000,000     
Banca di Roma SpA, as a Lender
 
     $ 50,000,000     
U.S. Bank, National Association,
as a Lender
 
     $ 50,000,000     
Merrill Lynch Bank USA, as a
Lender
 
     $ 50,000,000     
Lehman Brothers Bank, FSB, as a Lender
 
     $ 50,000,000     
Shinsei Bank, Limited, as a
Lender
 
     $ 50,000,000     
Total
 
     $3,000,000,000     

 



--------------------------------------------------------------------------------



 



Schedule 5.02(a)

EXISTING LIENS

See attached.

 